Citation Nr: 0634802	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Pelligrini-Stieda, left knee.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Osgood Schlatter's disease, right knee.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for nerve 
root compression, right, lumbar spine.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1972.

The issues on appeal arose from a July 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement, received in July 2004, the veteran requested 
a hearing before a Hearing Officer at the RO.  A hearing was 
scheduled for January 2005, however, the veteran failed to 
report for his hearing.  That same month, he requested that 
his hearing be rescheduled, and a hearing was rescheduled for 
May 2005.  In April 2005, he requested that his May 2005 
hearing be rescheduled, and a hearing was rescheduled for 
July 2005.  In July 2005, five days prior to his scheduled 
hearing, VA received the veteran's request that his hearing 
be rescheduled.  The veteran cited health problems as his 
reason for the request.  Internal correspondence from the RO, 
dated in October 2006, indicates that the RO has requested 
that the claim be remanded for a rescheduled hearing.  

Under the circumstances, a remand is required in order to 
afford the veteran the opportunity for another hearing.   

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Hearing Officer at the 
RO.  The veteran should be notified of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



